DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments, however, have not place the application in condition for allowance. During the examination, the Examiner noted the emphasizes placed on the embodiments of Figs. 7-9, comprising the break having two gaps at opposite ends of the break corresponding to the first end portion and the second end portion of the ring body member. 

    PNG
    media_image1.png
    315
    326
    media_image1.png
    Greyscale

If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recite “a break”. Claims 21-23, which depends from claims 1, 19 and 20 respectively, also recites “a break”. It is not clear if the break recited in claims 21-23 refers to the break of claims 1, 19 and 20 or if it is an additional break.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160322999).
Kim et al. disclose;
Regarding claim 1:
a circumference of the ring body member, wherein the defined break persists during wear by the user; an electronic circuit (530) housed within the ring body member (200), the electronic circuit (530) comprising: a sensor unit (Para. 0006, Lines 7-14) to detect inputs made by the user and generate signals based on the inputs (See Fig. 2); an electrical energy storage component (520) to store energy and provide power to the electronic circuit (530); and a communication interface (150) to transmit signals via a communication network (See Fig. 2); wherein the ring body member (200) provides a radio frequency (RF) antenna (100) for the signals transmitted via the communication network (See Fig. 2).

    PNG
    media_image2.png
    108
    419
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    208
    229
    media_image3.png
    Greyscale

	Regarding claim 2:
	the electronic circuit (530) is formed on a flexible printed circuit board (510; Para. 0086, Lines 3-7).
Regarding claim 4:
the electrical energy storage component (520) comprises at least one component selected from a group consisting of: a capacitor and a battery (Para. 0026).
Regarding claim 12:
an insert member housed (300) within the ring body member (200), the ring body member (200) being formed of a non-conductive material (Para. 0018, Lines 1-2; Para. 0058, Lines 11-15), and the insert member being (300) formed of a conductive material (Para. 0073, Lines 4-5).
Regarding claim 13:

Regarding claim 14:
the [defined] break is disjointed in a longitudinal direction of the ring body member (200) and each of the first end and the second end are L-shaped.
Regarding claim 15:
the ring body member (200) comprises either a circular band shape.
Regarding claim 19:
(in Figs. 1A, 1B, 2-4, 8 and 10-16) a method of providing a wearable electronic device (1) comprising: providing an electronic circuit (530) comprising: a sensor unit (500) to detect inputs made by the user and generate signals based on the inputs (Para. 0006, Lines 7-14); an electrical energy storage component (520) to store energy and provide power to the electronic circuit (530; Para. 0087, Lines 1-2); and a communication interface (150) to transmit signals via a communication network (See Fig. 2); and housing the electronic circuit (530) within a ring body member (200), the ring body member (200) having a circumference for placing around a user’s finger (Para. 0058, Lines 4-6), the ring body member (200) having a first end portion and a second end portion defining a break in the circumference (See Figs. 1A and 1B) that persists during wear of the electronic device (1) by the user, the ring body member (200) capable of providing a radio frequency (RF) antenna (100) for the signals transmitted via the communication network (Para. 0016, Lines 1-4).
Regarding claim 20:
a system (in Figs. 1A, 1B, 2-4, 8 and 10-16) comprising: a computing device (500); and a wearable ring antenna (defined by 100) to communicate with the computing device (500) via a communication network (See Fig. 2), the wearable ring antenna (100) comprising: a ring body member (200) for placing around a user’s finger (Para. 0058, Lines 4-6), the ring body member (200) having a first end portion and a second end portion defining a break in a circumference (See Figs. 1A and 1B) of the ring body member, wherein the defined break persists during wear of the ring body member by the user; an electronic circuit (530) housed within the ring body member (200), the electronic circuit (530) comprising: a sensor unit (Para. 0006, Lines 7-14) to detect inputs made by the user and generate .

Claims 3, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Proud et al. (US 20440245784).
Regarding claim 3:
Kim el al. is silent on that the wearable ring antenna further comprising a reinforcement member to increase a stiffness of the wearable ring antenna.
Proud et al. disclose the wearable ring antenna further comprising a reinforcement member to increase a stiffness of the wearable ring antenna (Para. 0435, Lines 5-10; Para. 0436, Lines 1-4: Para. 0449 Lines 1-5: Para. 0485, Lines 3-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the wearable ring antenna to comprise a reinforcement member as taught by Proud et al. into the device of Kim et al. for the benefit of increasing the stiffness of the wearable ring antenna (Para. 0435, Lines 5-10; Para. 0436, Lines 1-4; Para. 0449, Lines 1-5: Para. 0485, Lines 3-1).
Regarding claim 9:
Kim et al. is silent on that the signals transmitted by the communication interface have a frequency between 2400 Megahertz (MHz) and 2500 MHz.
Proud et al. disclose the signals transmitted by the communication interlace have a frequency between 2400 Megahertz (MHz) and 2480 MHz (Para. 0202, Lines 8-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna of Kim et al. to operate at frequency 2400 MHz and 2480 MHz as taught by Proud et al. since antennas are sized to perform in a near field and/or far field at a targeted frequency without undue experimentation.
Regarding claim 16:

Proud et al. disclose the wearable ring antenna further (in Figs. 1A, 1B and 1E) a filler member (12) positioned within the break and physically connecting the first end portion (11) and the second end portion (11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a filler member positioned within the break and physically connecting first end and the second end as taught by Proud et al. into the wearable ring antenna of Kim et al. for the benefit of securing and conforming the device on the user (Para. 0084, Lines 14-17).
Regarding claim 17:
Kim et al. is silent on that the filler member is formed of a dielectric material.
Proud et al. disclose the filler (72) within the silicone rubber (Para. 0094, Lines 10-12), a dielectric material (Para. 0396, Lines 3-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the materials taught by Proud et al. for implementation in the wearable device of Kim et al. due to their suitability and as materials of choice in industry when retention of initial shape and mechanical strength are desired (Para. 0396, Lines 3-13).
Regarding claim 18:
Kim et al. is silent on that the sensor unit includes a button to receive user input.
Proud et al. disclose that the sensor unit includes a button to receive user input (Para. 0189, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a sensor unit to include a button lo receive user input as taught by Proud et al. into the wearable device of Kim et al, for the benefit of transmitting signals (Para. 0189, Line 7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Micallef (US 20080084138).
Regarding claim 5:

Micallef discloses (in Figs. 1 and 2) a piezoelectric harvester unit (101) to harvest energy (Para, 0007, Lines 15-18), the piezoelectric harvester unit (101) communicatively coupled to the electrical energy storage component (103: Para. 0019, Lines 5-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a piezoelectric harvester unit arrangement as taught by Micallef to harvest energy into the wearable device of Kim et al. for the benefit of supplying power for the antenna device.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016032298) in view of Samardzija et al. (US 20160218414) and Han (US 20120056792).
Regarding claim 6:
Kim et al. is silent on that the RF antenna comprises a dipole antenna that includes the first end portion and the second end portion of the ring body member.
Samardzija et al. disclose the choice of the type of antenna used in a wearable device can include a dipole and other antennas based on suitability and form factor (Para. 0069, Lines 1-4).
Accordingly, it would have been an obvious matter of design consideration to implement a dipole, planar inverted-F antenna, a loop antenna, a monopole, a patch antenna, a slot antenna, or any other suitable type of antenna (Para. 0069, Lines 2-4) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Kim as modified do not explicitly disclose that a dipole antenna that includes the first end portion and the second end portion of the ring body member.
Han disclose (in Figs. 2, 3) a dipole antenna (40) that includes the first end portion (52) and the second end portion (52) of a body member (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a dipole antenna structure as shown in Han into the modified device of Kim for the benefit of receiving and transmitting balanced signal as known by in the dipole antenna design art.
Regarding claim 7:
Kim et al. is silent on the RF antenna comprises a matched dipole antenna.
Samardzija et al. disclose the AF antenna comprises a matched dipole antenna (Para. 0061, Lines 3-7: Para. 0063, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the lime the invention was filed to implement an impedance matching circuitry with the antenna as taught by Samardzija et al. into the wearable antenna device of Kim et al. for the benefit of ensuring desired antenna resonances are produced (Para. 0061, Lines 4-7).
Regarding claim 8:
Kim et al. is silent on that the RF antenna comprises a tee matched (T-matched) dipole antenna.
Samardzija et al. disclose the matching circuitry formed from components such as inductors, resistors, and capacitors may be used in matching the impedance of antennas (Para. 0063, Lines 1-3), which are elements used in the construction of a t-matching elements.
Accordingly, it would have been an obvious matter of design consideration to incorporate the elements used in implementing t-matching configuration in the antenna as taught by Samardzija et al. into the device of Kim et al. since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Palevsky et al. (US 20140145891).
Regarding claim 10:
Kim et al. is silent on that the signals transmitted by the communication interface have at least one frequency selected from a group consisting of: 100 MHz, 200 MHz, 300 MHz, 400 MHz, 800 MHz, and 900 MHz.
Palevsky et al. disclose antennas are sized to be selected for operation at any frequency in the RF frequency range (Para. 0048)
Accordingly, it would have been a matter of design consideration to design an antenna to operate at least in one of the frequencies: 100 MHz, 200 MHz, 300 MHz, 400 MHz, 800 MHz, and 900 MHz since .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Song et al. (US 20140378113).
Regarding claim 11:
Kim et al. is silent on that the ring body member is formed of a conductive material.
Song et al. disclose (in Figs. 2-3) the ring body member (200) is formed of a conductive material (Para. 0075, Lines 3-5).
Accordingly, it would have been an obvious matter of design consideration to make the ring body member a conductive material as taught Song et al. in the wearable device of Kim et al. due to its suitability make more efficient use of various applications (Para. 0140, Line 3), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160322999) in view of Choi et al. (US 20180294844).
Regarding claim 21:
Kim et al. is silent on that the defined break in the circumference of the ring body member includes a break between the first end portion and the second end portion such that at least a portion of the break is parallel to a longitudinal axis of the ring body member.
Choi et al. disclose (in Fig. 13) the defined break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes a break (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the break (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the 
Regarding claim 22:
Kim et al. is silent on that the defined break in the circumference of the ring body member includes a break between the first end portion and the second end portion such that at least a portion of the break is parallel to a longitudinal axis of the ring body member.
Choi et al. disclose (in Fig. 13) the defined break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes a break (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the break (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the benefit of connecting the antenna structure of the first band and the antenna structure of the second band to each other through various fastening structures of the first and second bands (Para. 0014, Lines 4-6).
Regarding claim 23:
Kim et al. is silent on that the defined break in the circumference of the ring body member includes a break between the first end portion and the second end portion such that at least a portion of the break is parallel to a longitudinal axis of the ring body member.
Choi et al. disclose (in Fig. 13) the defined break (between the ends of 202a and 202b) in the circumference of the ring body member (202) includes a break (219) between the first end portion (216) and the second end portion (220) such that at least a portion of the break (219) is parallel to a longitudinal axis of the ring body member (202).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the break with the gap as taught by Choi et al. into the device of Kim et al. for the benefit of connecting the antenna structure of the first band and the antenna structure of the second band to each other through various fastening structures of the first and second bands (Para. 0014, Lines 4-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845